                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Kristy Michelle Wolff, FNP-C,        )     C/A No.: 3:17-3339-CMC-SVH
    ADN, BSN, MSN, APRN,                 )
                                         )
                     Plaintiff,          )
                                         )
         vs.                             )                ORDER
                                         )
    Bee Healthy Medical Weight Loss      )
    Clinic Lexington, LLC,               )
                                         )
                     Defendant.          )
                                         )

       Kristy Michelle Wolff (“Plaintiff”) filed this case alleging violations of

the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101,

et seq. (“ADA”) against Bee Healthy Medical Weight Loss Clinic Lexington,

LLC (“Defendant).1 This matter is before the court on Plaintiff’s motion to

deny the release of her medical records. [ECF No. 78]. Defendant having filed

a response [ECF No. 79], the motion is ripe for disposition.

       In her motion, Plaintiff first requests an extension to respond to

Defendant’s first set of interrogatories and requests for production.

Defendant responded that it consents to a 30-day extension. Plaintiff’s

responses are now due by February 4, 2019. In the future, Plaintiff may

request such discovery extensions directly from Defendant and resort to



1 All other claims brought by Plaintiff have been dismissed pursuant to the
court’s October 1, 2018 order.
involving the court only if the parties cannot reach an agreement.

      Plaintiff also requests a limitation on Defendant’s discovery of her

medical records, although she does not specify the records to which she

objects to disclosing. Defendant notes that Plaintiff has placed several of her

medical conditions into issue, as she has listed the following ailments as the

basis for her ADA claim or the damages she seeks: Attention Deficit Disorder,

Autoimmune Disease, Undifferentiated Connective Tissue Disease, Crohn’s

Disease, Irritable Bowel Syndrome, and Inflammatory Bowel Disease. [ECF

No. 78 at 4–5]. In addition, Plaintiff’s submissions to the court have

referenced   Defendant’s     actions      causing   her   delay   in   infertility

treatments/IVF [ECF No. 1-2 at 2]; Plaintiff “becoming more ill, suffer[ing]

continued delay in needed medical surgeries and procedures including

infertility services” [ECF No. 49 at 7]; and that Plaintiff “suffered and

incurred more medical costs, and became physically ill while undergoing

infertility evaluation” [ECF No. 51 at 2]. Plaintiff also asserts pain and

suffering generally. [ECF No. 51 at 1].

      Defendant is entitled to discovery of nonprivileged material that is

relevant to a claim or defense. Fed. R. Civ. P. 26(b)(1). Because Plaintiff has

placed her medical conditions at issue, Defendant is entitled to discovery

related to her medical issues. Plaintiff’s request for an unspecified limitation

is denied. The undersigned notes that the production of documents in



                                          2
discovery does not necessarily indicate that such documents are admissible in

evidence at a potential trial. To the extent Plaintiff believes such documents

are inadmissible pursuant to the Federal Rules of Evidence, such arguments

are appropriate at a later stage in the litigation.

      Finally, Plaintiff requests accommodations related to her deposition

such as having her son present and having to reschedule in the middle of a

deposition. In response, Defendant noted that it will work with Plaintiff to set

a mutually-agreeable date and will offer reasonable accommodations as to

hydration, frequent bathroom breaks, and the need for Plaintiff to sit or

stand. However, Plaintiff has not shown good cause to deviate from the

general rule of permitting a seven-hour deposition in one day pursuant to

Fed. R. Civ. P. 30(d)(1). Pro se parties are expected to comply with the

Federal Rules of Civil Procedure, just as represented parties.

      IT IS SO ORDERED.



January 16, 2019                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        3
